Celebrezze and. Locher, JJ., dissenting.
We must respectfully dissent from the majority opinion in view of its egregious result and the tenuous legal reasoning advanced as necessitating said result. The record portrays a conflict of over nine years, during which time Bratenahl has striven to maintain its local school district against a steadfast state board’s repeated attempts to dissolve and merge the district with a large neighboring district.
Over this period of time the residents of Bratenahl have aptly manifested their genuine concern for the preservation of their local district. Bratenahl, confronted by noneompliance with R. C. 3311.29 (which requires that no school district shall exist after July 1, 1968, which does not' maintain public schools consisting of grades 1 through 12), sought an exception, on June 8, 1968, from compliance as provided for. in that statute. The state board found a two-year extension to be desirable in view of the overcrowded *179conditions of neighboring Cleveland school district facilities. It should be noted that, prior to July 1, 1968, a Department of Education regulation required a minimum of 240 students for the establishment of a new high school. Thus, Bratenahl was foreclosed from attempting to comply with the legislative mandate of R. C. 3311.29 at the time it requested the two-year exception. Thereafter, the 240 student standard was replaced with the requirement of offering 55 units of credit and thus theoretically Bratenahl could operate a high school after July 1,1968.
Upon ascertainment of the change in the standard, Bratenahl commenced efforts to establish a high school. Stanton Leggett & Associates was retained to conduct a feasibility study and develop plans for a high school. Apparently, the study indicated a 15-month period would be necessary for establishment of a viable high school program. Bratenahl therefore requested the state board to grant a further exception from the effect of R. C. 3311.29.
On February 9, 1970, without having afforded Bratenahl notice or a hearing, the state board, through formal order, summarily denied Bratenahl’s request. After lengthy adjudication, the Court of Common Pleas of Franklin County entered a judgment, on August 24, 1973, vacating the order of the state board denying Bratenahl’s request for an extended exception. In addition, on August 30, 1973, the Court of Common Pleas entered a declaratory judgment expressly finding Bratenahl to be a legally existing school district and entitled to an R. C. Chapter 119 hearing on its request for an extended exception.
During this tumultuous period, Bratenahl obtained a stay of execution from the state board’s denial order and then proceeded to turn a theoretical possibility into a reality. Upon the refusal by the Ohio Department of Education to render technical and professional assistance, Bratenahl engaged the assistance of the School of Education of the University of Akron. In this manner Bratenahl developed its own high school educational program. Hiring the necessary instructors and administrators, Bratenahl *180opened its high school in September of 1971, temporarily utilizing an abandoned Nike missile base for its physical facilities. During a lull in this litigious marathon, Bratenahl residents voted approval of a bond issue and additional operating funds, and since September 1975 a newly constructed, specially designed, centrally located high school has been operational within the local school district.
On November 15, 1973, an R. O. Chapter 119 hearing was finally convened, and, pursuant to the referee’s findings, which were accepted in toto, the state board, on October 15, 1974, issued an order dissolving the Bratenahl local school district. As specific reasons for this order, the board found Bratenahl was not in compliance with R. C. 3311.29 on July 1,1968 (the effective date in the statute), on February 9, 1970 (the date the request for an extended exception was denied), and on July 1, 1970 (the date the original exception expired).
In our opinion, Bratenahl’s admitted noncompliance on the three preceding dates is immaterial to the resolution of the case sub judice in light of the Court of Common Pleas’ decision, on August 30,1973, holding that Bratenahl was a legally existing school district. The state board did not prosecute an appeal from this decision.
Inexplicably, the state board held further that Bratenahl was not in de jure compliance with the statute on October 15, 1974 (the date of the order of dissolution). However, it is undisputed by the parties that Bratenahl, since September of 1971, has operated a school system consisting of grades 1 through 12. Because this is the only issue involved in the determination of compliance with R. C. 3311.29, we find that the state board’s actions on October 15, 1974, had been rendered moot by the course of preceding events.
It is clear that, as a legally existing local school district, Bratenahl’s request for a state charter is entitled to consideration by the state board. Accordingly, the decision of the Court of Appeals allowing Bratenahl’s complaint for a writ of mandamus should also be affirmed by this *181court, and the state board should be directed to determine if the local school district presently meets minimum state standards.
Bratenahl’s desire for autonomy is not of recent vintage, but is evident from the genesis of the city. In the late 1890’s, Bratenahl, then a part of the city of Glenville, opted not to acquiesce in Glenville’s decision to join the city of Cleveland. Concomitant with their formation as an autonomous local government, the residents of Bratenahl established their own independent school system, which they have maintained until this day.
The majority’s opinion countenances a bureaucratic destruction of nearly a century of local control against the expressed desires of those affected by the conditions of Bratenahl’s schools, i. e., the local school district’s residents. This approbation is premised upon a legalistic legerdemain that permits the state board to ignore Bratenahl’s compliance at the time of the hearing and to dissolve a viable local school district because of a temporary period of noncompliance in the past.
It is common knowledge that Ohio schools are currently in a condition of severe economic plight. We can perceive no logic in the dissolution of a complying local school district, whose residents have willingly provided financial support for their schools. This pernicious action on the part of the state board may well have the effect of replacing the enthusiasm and interest Bratenahl residents have shown in their schools with a general mood of disillusionment, cynicism and apathy.
For the foregoing reasons we would affirm the decisions of the Court of Appeals. We, therefore, respectfully dissent.